Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a cooking apparatus light, comprising: 
a carrier that forms an illuminant receiver wherein an illuminant configured as a circuit board including at least one LED is received in the illuminant receiver and includes a receiving spout that is connected through an opening with the illuminant receiver
a circular light conductor rod that is received in the receiving spout and fed light emitted by the illuminant through the opening between the receiving spout and the illuminant receiver, the rod is fixed in the carrier in an axial direction of the light conductor rod by a form locking connection and positive locking connection
the locking connection is formed by a retaining element at the carrier and a circumferential relief cut at the circular cylindrical light conductor 
the retaining element is a retaining ring arranged at an inner circumference of a wall of the receiving spout and engages the circumferential cut to fix the rod at the carrier in the axial direction.
The ring engages the relief cut of the cylindrical rod.

As for claim 6, the prior art fails to teach or disclose a cooking light apparatus comprising:
A carrier that forms an illuminant receiver that is configured as a PCB having an LED received in the receiver; the carrier has a receiving spout connected through an opening with the receiver
A circular cylindrical light conductor rod received in the spout and fed light through the opening
The rod fixed in the carrier in an axial direction by a form locking and positive locking connection which is formed by a retaining element at the carrier and a circumferential relief cut in the rod
The spout includes a cutout in a circumferential wall
The retaining element is formed by a spring elastic plug applied to an outer circumference of the receiving spout and that includes at least one retaining arm that engages the cut of the rod that is aligned with the cutout.
The closest prior art found was Herbst DE 10 2016 116 446.  Herbst discloses many of the features of the instant invention: an elongated light rod that secures into a support that has a relief cut into the rod that facilitates securing it in the axial direction.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875